Citation Nr: 0700283	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  05-05 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for hemoglobinopathy, 
sickle-thalassemia disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for right eye esophoria 
with amblyopia.

3.  Basic eligibility for nonservice-connected VA pension 
benefits.


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 24, 1975 to March 26, 1975.  This matter is before 
the Board of Veterans' Appeals (Board) from an October 2004 
rating decision by the Waco VA Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

After the RO forwarded the veteran's file to the Board, the 
agency of original jurisdiction submitted to the Board VA 
treatment records, without a waiver of the veteran's 
procedural right to have the evidence initially reviewed by 
the RO. 38 C.F.R. § 20.1304(c).  The additional evidence 
consists of August 1998 to January 2004 treatment records 
from VA North Texas Healthcare System.  As the evidence does 
not have bearing on the question of whether the veteran's 
hemoglobinopathy, sickle-thalassemia disorder or right eye 
esophoria with amblyopia either did not exist prior to 
service or was aggravated by service; it is not pertinent and 
referral to the RO for initial review is not required. 
38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  An unappealed March 1979 rating decision denied service 
connection for hemoglobinopathy, sickle-thalassemia disorder 
and right eye esophoria with amblyopia on the basis that such 
disorders preexisted service and were not aggravated by 
service.

2.  Evidence received since the March 1979 RO decision either 
duplicates or is cumulative to evidence then of record, or is 
not material as to whether the veteran's hemoglobinopathy, 
sickle-thalassemia disorder or right eye esophoria with 
amblyopia either did not exist prior to service or was 
aggravated by service; it does not raise a reasonable 
possibility of substantiating the claims.

3.  The veteran had less than 90 days of active service, and 
he was not discharged as a result of a service-connected 
disability.
CONCLUSION OF LAW

1.  New and material evidence has not been received, and a 
claim to establish service connection for hemoglobinopathy, 
sickle-thalassemia disorder may not be reopened. 38 U.S.C.A. 
§§ 5108, 7105(West 2002 & Supp. 2005); 38 C.F.R. § 3.156 
(2006).
 
2.  New and material evidence has not been received, and a 
claim to establish service connection for right eye esophoria 
with amblyopia may not be reopened. 38 U.S.C.A. §§ 5108, 
7105(West 2002 & Supp. 2005); 38 C.F.R. § 3.156 (2006).

3.  The veteran's military service does not meet threshold 
service eligibility requirements for VA pension benefits. 38 
U.S.C.A. §§ 101, 107(a), 1521 (West 2002); 38 C.F.R. §§ 3.1, 
3.3, 3.203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Prior to the October 2004 rating decision the veteran was 
advised of VA's duties to notify and assist in the 
development of the new and material evidence claims.  June 
and July 2004 and April 2005 letters explained the evidence 
necessary to substantiate his claims, the evidence VA was 
responsible for providing and the evidence he was responsible 
for providing.  The letters also instructed him that since 
his claims for hemoglobinopathy, sickle-thalassemia disorder 
and right eye esophoria with amblyopia had been subject to a 
previous final denial (in March 1979), in order for him to 
reopen his claims, he needed to submit new and material 
evidence and it explained what kind of evidence would be new 
and material. Kent v Nicholson, 20 Vet. App. 1 (2006).  The 
letters explained what the evidence must show to substantiate 
his claims of service connection for hemoglobinopathy, 
sickle-thalassemia disorder and right eye esophoria with 
amblyopia.  He has had ample opportunity to respond or 
supplement the record, and is not prejudiced by any technical 
notice deficiency that may have occurred in the process.  
While he was not advised of the criteria for rating 
hemoglobinopathy, sickle-thalassemia disorder and right eye 
esophoria with amblyopia, or those governing effective dates 
of awards, he is not prejudiced by lack of such notice (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
rating and effective date criteria have no significance 
unless the claims are allowed, and the decision below does 
not do so.  Finally, it is not alleged that the notice in 
this case was less than adequate.

Treatment records in the claims file indicated that the 
veteran was periodically homeless, thus VA has a heightened 
duty to assist.  VA has obtained the veteran's service 
records and private and VA treatment records.  The appellant 
has not identified any additional evidence pertinent to his 
claims.  Notably, the duty to assist by arranging for a VA 
examination or obtaining a medical opinion does not attach 
until a previously denied claim is reopened. 38 C.F.R. § 
3.159 (c)(4)(iii).  VA has met its assistance obligations.  
The appellant is not prejudiced by the Board's proceeding 
with appellate review. 

Eligibility for nonservice-connected disability pension 
benefits is outlined by statute and regulation; thus, the 
Board's review is limited to interpretation of the pertinent 
law and regulations.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that when the interpretation of a 
statute is dispositive of the issue on appeal, neither the 
duty to assist nor the duty to notify provisions of the VCAA 
are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  

Nonetheless, an April 2005 letter explained the evidence 
necessary to substantiate this claim, and subsequent 
supplemental statements of the Case (November and December 
2005) explained the basis for the denial of the claim, 
outlined the evidence considered, and outlined the 
controlling regulations.  

II.  New and Material Evidence

Evidence of record prior to the March 1979 rating decision 

Service medical records showed that on January 1975 entrance 
examination, the veteran's distant vision in the right eye 
was 20/40, correctable to 20/40.  His refraction was +3.00.  
His near vision was J-10, correctable to J-6.  He failed 
"prism div." and "color vision" testing.  It was noted 
that he had defective vision that was not considered 
disabling.  He reported a history of having vision in both 
eyes, no eye trouble, and had never had any operations.  He 
also reported a negative history of swollen or painful 
joints, camps in his legs, frequent indigestion, stomach 
liver, or, intestinal trouble, jaundice or hepatitis, or any 
urinary abnormalities.  

An in-service hospital record showed that the veteran was 
admitted in February 1975 and discharged in March 1975.  He 
was referred to the hospital due to a positive Hemoglobin S.  
He indicated that he had leg cramps and abdominal pain and 
that the last episode occurred three weeks prior to 
enlistment in service.  He had many episodes of leg cramps 
and abdominal pain lasting several days in the past for a 
long as he could remember.  There was dyspnea on exertion.  
He was jaundiced two or three times, and the last time was 
approximately one month prior to enlistment.  His urine had 
been orange colored; the last time was one month prior to 
enlistment.  It was noted that his sister was similarly 
affected by the same symptoms.  There was no positive history 
of these symptoms seen in the induction history and physical 
examination.  Other pertinent history included that he used 
to be a delivery man, but had to quit due to leg cramps while 
driving a truck.  His sister and a distant cousin were 
similarly affected with the same symptoms.  At age five, he 
noted that that he had his eyes "knocked" out of place and 
was operated on and he could not see out of his right eye 
unless the left eye is patched.  A review of the systems was 
positive, essentially for every system.  He had malaise 
lately and frontal headaches associated with leg cramps.  He 
eyes would get blurred and he had diplopia and dizziness with 
his leg cramps and abdominal pain.  He has noted epistaxis 
occasionally when leg cramps were especially worse.  He had 
chest pain with leg cramps.  He noted hematemesis, one 
episode before Christmas, and noted melena many times in his 
stool when he had leg pain.  He had nocturia three to five 
times at night.  There was also a history of a draining sore 
in the left axilla approximately one month prior.  His left 
knee swelled intermittently.  He had feelings of formication 
over his hands when he had leg cramps.  The recommendation 
was that he had his hemoglobinopathy at birth, was present 
prior to entry to service and should be administratively 
separated from service on the basis of his rather severe 
physical limitation due to his sickle-thalassemia disorder.  
The diagnoses were hemoglobin S thalassemia disease, not line 
of duty, not due to own misconduct, existed prior to entry 
from service; and esophoria, amblyopia, not line of duty, not 
due to own misconduct, existed prior to entry to service.  

A March 1975 Medical Board report diagnosed the veteran with 
hemoglobinopathy, sickle-thalassemia, existed prior to entry; 
esophoria right, existed prior to entry; and amblyopia, right 
eye, existed prior to entry.  The report noted that according 
to the appellant's own statement, accepted by the Medical 
Board, he was unaware that he had any hemoglobinopathy prior 
to entrance to enlistment, although he had a sister and other 
close relatives who had hemoglobin problems.  He did not 
reveal this history to medical examiner, (at entrance) and of 
course, no abnormalities were noted by them.  His difficulty 
seeing with his right eye was noted on his AFEES examination, 
but he was found fit for duty.  It was noted that he came to 
medical attention during the first week of training when he 
reported to sick call with complaints of cramps in the legs 
and generalized pain.  His propensity for sickling was 
discovered at that time and he was admitted to the Naval 
Hospital, NRMC, San Diego on February 14, 1975 and discharged 
on March 12, 1975 with the diagnoses hemoglobin S/thalassemia 
disease, and esophoria and amblyopia.  It was their 
recommendation that he be separated from service.  

Physical examination revealed an examination within normal 
limits with the exception of a hemorrhagic lesion in the 
macula of the right eye and the documented esophoria and 
amblyopia.  Hemoglobin electrophoresis revealed 6.7% 
hemoglobin S and greater than 4% hemoglobin A2.  There were 
healed lesions on both shins.  At the time of the survey, the 
appellant was asymptomatic.  

The Medical Board concluded that the appellant did not meet 
the minimum standards for enlistment or induction, that he 
had no unfitting physical disability incurred in nor 
aggravated by active military service, and the indicated 
disposition of the Medical Board was that he be discharged.  
The appellant appeared before the Medical Board, was informed 
of the findings, and did not submit a statement in rebuttal.  
The indicated disposition showed that he was discharged due 
to being enlisted in error.    

A March 1979 rating decision by the RO denied service 
connection based on the determination that hemoglobinopathy, 
sickle-thalassemia disorder and right eye esophoria with 
amblyopia existed prior to entry without service aggravation.  
This decision was not appealed and became final.  

Evidence of record after the March 1979 rating decision 

In a signed authorization for release of medical records, the 
veteran indicated that he was treated by Parkland Hospital in 
the early 60's through the 80's for severe leg cramps, muscle 
aches, and pain.  August 1980 to July 1989 treatment records 
from Dallas County Hospital District (Parkland Hospital) 
showed treatment unrelated to the disorders on appeal.  

February 2000 through December 2005 treatment records from VA 
North Texas Healthcare System primarily showed treatment for 
substance abuse, depressive symptoms, and rehabilitation 
services.  It was noted that the veteran had been homeless.  
A December 2003 record noted that the veteran had a 
hemoglobin problem, but he didn't know whether it was sickle 
cell or thalassemia or whether it was anything at all.  An 
April 2004 record noted that the veteran had a sickle cell 
trait and surgery to the right eye after an eye injury (age 
5-6) and still had a "lazy" right eye.  It was noted that 
the veteran had blurred vision.  

In a signed authorization for release of medical records, the 
veteran indicated that he underwent eye surgery in the 60's 
at Freeman Children's Medical Center (now called Children's).  
A September 2005 response from Children's Medical Center 
stated that "we find no indication that this [veteran] 
received service at Children's Medical Center Dallas."  

In May 2006, treatment records were submitted by the RO and 
included August 1998 to January 2004 records from VA North 
Texas Healthcare System.  These records showed treatment 
primarily for substance abuse and other matters unrelated to 
the disorders on appeal.  

Criteria and Analysis

Generally, when a claim is denied by the RO and becomes 
final, it may not be reopened unless new and material 
evidence is received. 38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date (in May 
2004), and the new definition applies.  Under the amended 
version, "new" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. 38 
C.F.R. § 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. Id.

The VCAA provides that nothing in the section shall be 
construed as requiring VA to reopen a previously disallowed 
claim except when new and material has been presented or 
secured. See 38 U.S.C.A. § 5103A.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim. Evans v. Brown, 9 Vet. App. 273 (1996).

A March 1979 RO decision denied service connection for 
hemoglobinopathy, sickle-thalassemia and right eye esophoria 
with amblyopia, finding that such disabilities preexisted 
service, and were not aggravated by service.  The March 1979 
decision is the last prior final decision regarding these 
matters.  

For evidence to be new and material in light of the prior 
findings, it would have to either tend to show that the 
hemoglobinopathy, sickle-thalassemia disorder or the right 
eye esophoria with amblyopia did not preexist service, or it 
would have to tend to show that the preexisting disabilities 
increased in severity during service (and thus were 
aggravated by service).  The only evidence received since the 
March 1979 RO decision consists of private treatment records 
from August 1980 to July 1998 and VA treatment records from 
February 2000 to December 2005.  The VA records noted that 
the veteran had a hemoglobin problem, a sickle cell trait, a 
right eye injury when he was 5 or 6 that required surgery in 
which he still had a "lazy" right eye, and blurred vision.  
The evidence presented is new only in the sense that it was 
not of record at the time of March 1979 RO decision.  As to 
the instant claim, it is merely cumulative (and not 
material). In Morton v. Principi, 3 Vet. App. 508 (1992), the 
Court held that medical records merely describing the 
veteran's current condition are not material to the issue of 
service connection and are not sufficient to reopen a claim 
for service connection based upon new and material evidence.  
As no evidence received since the March 1979 decision 
suggests there was an increase in severity of the veteran's 
preexisting hemoglobinopathy, sickle-thalassemia disorder or 
right eye esophoria with amblyopia during service or that the 
disabilities did not preexist service, the evidence received 
since March 1979 does not, by itself or when considered with 
previous evidence of record, relate to an unestablished fact 
necessary to substantiate the claim, does not raise a 
reasonable possibility of substantiating the claim, and is 
not new and material.  Consequently, the claim may not be 
reopened.

III.  Nonservice-Connected VA Pension

The veteran seeks nonservice-connected VA pension benefits. 
Pension is provided for a veteran with honorable active 
military service of 90 days or more during a period of war 
(or discharge or release from service during a period of war 
for a service- connected disability) who is permanently and 
totally disabled from nonservice-connected disability not the 
result of the veteran's willful misconduct and who meets 
certain annual income limitation requirements. 38 U.S.C.A. § 
1521; 38 C.F.R. § 3.3(a)(3).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty. 38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2006).

The Vietnam era is considered a period of war under the law. 
38 U.S.C.A. § 101(11).  The Vietnam era is defined as the 
period beginning on February 28, 1961, and ending on May 7, 
1975, for veterans who served in the Republic of Vietnam 
during that period. 38 U.S.C.A. § 101(29)(A); 38 C.F.R. § 
3.2(f).  In all other cases, the wartime period for the 
Vietnam era is defined as beginning on August 5, 1964, and 
ending on May 7, 1975. 38 U.S.C.A. § 101(29)(B); 38 C.F.R. 
§ 3.2(f).

VA's determination of whether a claimant's service meets the 
threshold statutory requirements usually is dependent upon 
service department records verifying the character of a 
claimant's service. See 38 C.F.R. § 3.203 (2003); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  A claim for 
nonservice-connected pension benefits by a claimant whose 
service department records fail to show threshold eligibility 
lacks legal merit or legal entitlement and must be denied as 
a matter of law. Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

In this case, the veteran has served less than 90 days of 
active service.  Specifically, the veteran's DD Form 214 
shows that he served on active duty from January 24, 1975 to 
March 26, 1975.

In sum, the Board recognizes that the appellant is a veteran, 
and that his period of active service was during a period of 
war, which is the Vietnam Era. 38 U.S.C.A. § 101(29); 38 
C.F.R. § 3.2(f).  However, he failed to complete 90 days of 
active service.  Furthermore, the record does not reflect 
that he was discharged or released from service for a 
service-connected disability.  The Board thus finds that the 
appellant's service therefore does not meet the threshold 
requirements for eligibility for VA pension benefits and his 
claim must be denied as a matter of law.  See Sabonis, supra.  

In making this determination, the Board notes that it is 
bound by the law made applicable to it by statute, 
regulations, and the precedential decisions of the appellate 
courts, and it is without authority to grant pension benefits 
to a veteran who does not meet the statutory eligibility 
requirements therefore. See 38 U.S.C.A. § 7104 (West 2002).


ORDER

The appeal to reopen a claim of service connection for 
hemoglobinopathy, sickle-thalassemia disorder is denied.

The appeal to reopen a claim of service connection for right 
eye esophoria with amblyopia is denied.

Basic eligibility for VA pension benefits is denied.



____________________________________________
V.  L.  Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


